SECOND RESTATED EMPLOYMENT AGREEMENT

        THIS SECOND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of February 28, 2003 by and between Countrywide Financial
Corporation, a Delaware corporation (“Employer”), and Stanford L. Kurland
(“Officer”).

W I T N E S S E T H:

        WHEREAS, Officer currently holds the offices of Executive Managing
Director and Chief Operating Officer of Employer, and President and Chief
Executive Officer of Countrywide Home Loans, Inc. (“Home Loans”), a wholly-owned
subsidiary of Employer; and

        WHEREAS, Employer desires to obtain the benefit of continued services of
Officer and Officer desires to continue to render services to Employer and its
subsidiaries, including Home Loans; and

        WHEREAS, the Board of Directors of Employer (the “Board”) has determined
that it is in Employer’s best interest and that of its stockholders to recognize
the substantial contribution that Officer has made and is expected to continue
to make to the Employer’s business and to retain his services in the future; and

        WHEREAS, Employer and Officer set forth the terms and conditions of
Officer’s employment with Employer under an employment agreement entered into as
of March 1, 1999, which agreement was amended and restated in the First Restated
Employment Agreement dated as of September 11, 2000; and

        WHEREAS, Employer and Officer desire to set forth the terms and
conditions of Officer’s continued employment with Employer under this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows:

         1.      Term. Employer agrees to employ Officer and Officer agrees to
serve Employer, in accordance with the terms hereof, for a term beginning on the
Effective Date (as defined in Section 8(c) hereof) and ending on December 31,
2007 (the "Expiration Date"), unless earlier terminated in accordance with the
provisions hereof.

         2.      Specific Position; Duties and Responsibilities. Employer and
Officer hereby agree that, subject to the provisions of this Agreement, Employer
will employ Officer and Officer will serve Employer as Executive Managing
Director and Chief Operating Officer of Employer and as President and Chief
Executive Officer of Home Loans. Except as set forth in Section 5(d)(ii) hereof,
Employer agrees that Officer's duties hereunder shall be the usual and customary
duties of such offices or such other duties as may be designated from time to
time by the Board consistent with his status as an executive officer of
Employer. Any such duties shall be consistent with the provisions of the charter
documents of Employer or applicable law. Officer shall have such executive power
and authority as shall reasonably be required to enable him to discharge his
duties in the offices that he may hold. All compensation paid to Officer by
Employer or any of its subsidiaries shall be aggregated in determining whether
Officer has received the benefits provided for herein.

         3.      Scope of this Agreement and Outside Affiliations. During the
term of this Agreement, Officer shall devote his full business time and energy,
except as expressly provided below, to the business, affairs and interests of
Employer and its subsidiaries, and matters related thereto, and shall use his
best efforts and abilities to promote its interests. Officer agrees that he will
diligently endeavor to promote the business, affairs and interests of Employer
and its subsidiaries and perform services contemplated hereby in accordance with
the policies established by the Board, which policies shall be consistent with
this Agreement. Officer agrees to serve without additional remuneration as an
officer of one or more direct or indirect subsidiaries of Employer as the Board
may from time to time request, subject to appropriate authorization by the
subsidiary or subsidiaries involved and any limitation under applicable law.
Officer's failure to discharge an order or perform a function because Officer
reasonably and in good faith believes such would violate a law or regulation or
be dishonest shall not be deemed a breach by him of his obligations or duties
pursuant to any of the provisions of this Agreement, including without
limitation pursuant to Section 5(c) hereof.

        During the course of Officer’s employment as a full-time officer
hereunder and during the Severance Period described in Section 5(d) hereof,
Officer shall not, without the consent of the Board, compete, directly or
indirectly, with Employer in the businesses then conducted by Employer or any of
its subsidiaries.

        Officer may serve as a director or in any other capacity of any business
enterprise, including an enterprise whose activities may involve or relate to
the business of Employer, provided that such service is expressly approved by
the Board. Officer may make and manage personal business investments of his
choice and serve in any capacity with any civic, educational or charitable
organization, or any governmental entity or trade association, without seeking
or obtaining approval by the Board, provided such activities and services do not
materially interfere or conflict with the performance of his duties hereunder.

         4.      Compensation and Benefits.

               (a)      Base Salary. Employer shall pay to Officer a base salary
after the Effective Date at the annual rate of $1,140,000 (the "Annual Rate").
In respect of the Fiscal Years ending in 2004, 2005, 2006 and 2007, the
Compensation Committee of the Board (the "Compensation Committee") shall
determine the annual increase in the Annual Rate, if any, based upon the
recommendation of Angelo R. Mozilo (or, if he is no longer the Chairman of
Employer, the then-serving Chairman of Employer). Any such increase shall be
effective not later than April 1 of the Fiscal Year in which the increase is
granted. Notwithstanding the foregoing, all amounts payable under this Section
4(a) that Employer reasonably determines not to be tax deductible under section
162(m) of the Internal Revenue Code and the regulations promulgated thereunder
(the "Code"), shall automatically be deferred under the terms of the Employer's
Deferred Compensation Plan, as may be amended or replaced (the "Deferred
Compensation Plan"), until such time that Officer is no longer employed by
Employer or any of its subsidiaries. For purposes of this Agreement, the term
"Fiscal Year" shall mean the period beginning on January 1 and ending on
December 31 during the term of this Agreement.

               (b)      Incentive Compensation. Employer shall pay to Officer
for each of the Fiscal Years ending during the term of this Agreement an
incentive compensation award in an amount determined pursuant to the terms and
conditions of the Countrywide Financial Corporation Annual Incentive Plan, or
such other plan as the Employer may adopt (the "Annual Incentive Plan") and set
out in the Incentive Matrix attached hereto as Appendix B. All amounts payable
under this Section 4(b) that Employer reasonably determines not to be tax
deductible under section 162(m) of the Code shall be deferred under the terms of
the Deferred Compensation Plan until such time that Officer is no longer
employed by Employer or any of its subsidiaries. For each Fiscal Year or portion
thereof, as applicable, during the term hereof, Employer shall pay the amount of
the incentive compensation award described in this Section 4(b) that is not
deferred no later than April 1 of the following year.

               (c)      Equity Incentive Compensation. Employer shall grant to
Officer equity incentive compensation in the form of stock options, restricted
stock or such other form as the Compensation Committee shall determine in
respect of each of the Fiscal Years ending during the term of this Agreement for
such number of shares of Employer's common stock as the Compensation Committee
in its sole discretion determines, taking into account Officer's and Employer's
performance in each of such Fiscal Years, competitive practices and a pay
strategy that targets Officer's total compensation at approximately the 75th
percentile of comparable positions within comparable companies. The equity
incentive compensation described in this Section 4(c) in respect of a Fiscal
Year shall be granted at the same time as Employer grants equity incentive
compensation to its other senior executives in respect of such Fiscal Year (but
in no event later than June 30 following the end of such Fiscal Year). All
shares of equity incentive compensation granted in accordance with this Section
4(c): (i) shall be granted pursuant to the Countrywide Financial Corporation
2000 Equity Incentive Plan, as amended (the "2000 Plan"), or such other equity
incentive plan or plans as may be or come into effect during the term of this
Agreement, (ii) in the case of stock options, shall have a per share exercise
price equal to the fair market value (as defined in the 2000 Plan or such other
plan or plans) of the common stock at the time of grant, and (iii) shall be
subject to such other terms and conditions as may be determined by the
Compensation Committee and set forth in the agreement evidencing the award. In
the event of a merger, consolidation or reorganization in which Employer is not
the surviving corporation or in which it survives as a subsidiary of another
corporation or entity (a "Transaction"), and the shares of equity securities of
the surviving corporation or entity or parent thereof are publicly traded on a
recognized stock exchange or over the counter market, the equity incentive
compensation to be granted pursuant to this Section 4(c) after the date of the
Transaction shall be granted in accordance herewith with respect to securities
of the surviving corporation or entity or parent thereof, as applicable. The
stock options granted pursuant to this Section shall consist of incentive stock
options to the extent permitted by law or regulation. From and after the
Termination Date, the Officer shall no longer be entitled to receive additional
equity compensation under this Section 4(c) other than those which were due for
previously completed Fiscal Years.

               (d)      Additional Benefits. Officer shall also be entitled to
all rights and benefits for which he is otherwise eligible under any bonus plan,
stock purchase plan, participation or extra compensation plan, executive
compensation plan, pension plan, profit-sharing plan, life and medical insurance
policy, executive medical examination program, executive long-term disability
policy, financial planning services program or other plans or benefits, which
Employer or its subsidiaries may provide for him, or provided he is eligible to
participate therein, for senior officers generally or for employees generally,
during the term of this Agreement (collectively, "Additional Benefits"). This
Agreement shall not affect the provision of any other compensation, retirement
or other benefit program or plan of Employer.

               (e)      Continuation of Benefits. If Officer's employment is
terminated hereunder pursuant to Section 5(a), 5(b) or 5(d), Employer shall
continue for the period specified in Section 5(a), 5(b) or 5(d) hereof to
provide benefits that are no less favorable in the aggregate than those
Additional Benefits (other than qualified pension or profit sharing plan
benefits and option, equity or stock appreciation or other incentive plan
benefits as distinguished from health, disability and welfare type benefits)
which were being provided to the Officer and his dependents and beneficiaries
immediately prior to Officer's Termination Date, but only to the extent that
Officer is not entitled to comparable benefits from other employment. For a
period of two years after the Termination Date, Employer shall, upon the
Officer's request, provide the Officer executive level outplacement services at
Employer's cost.

               (f)      Deferral of Additional Amounts Payable Hereunder. In the
event Officer should desire to defer receipt of any cash payments to which he
would otherwise be entitled hereunder in excess of any deferral amounts made
under Sections 4(a) and 4(b) hereof, he may do so under the terms of the
Deferred Compensation Plan.

               (g)      Employer Automobile. During the term of this Agreement,
Employer shall provide Officer with the use of an automobile reasonably
comparable to the automobile that Employer is providing to Officer as of the
Effective Date. Employer shall be responsible for any initial payment, monthly
lease payments, maintenance, repairs, taxes and license fees and property and
casualty liability insurance payments with such coverage limits and deductible
amounts as shall be reasonably acceptable to Officer.

               (h)      Country Club Membership. Employer shall pay or cause to
be paid, on Officer's behalf, the full amount of membership fees in El Caballero
Country Club, or such other comparable country club as the Officer may
designate. In addition, Employer shall reimburse Officer for all monthly club
dues as well as for any Employer-related charges in accordance with Employer's
normal policy regarding expense reimbursement.

               (i)      Expiration of Agreement. In the event that, upon
expiration of the term of this Agreement, Officer ceases to be employed by the
Company or to serve as a member of the Board or of the board of directors of any
of the Company's subsidiaries, then all non-vested stock options and other
equity incentive compensation held by Officer on the Expiration Date shall
become immediately and fully vested and/or exercisable, as applicable.

         5.      Termination. The compensation and benefits provided for herein
and the employment of Officer by Employer shall be terminated prior to the
expiration of the term of this Agreement only as provided for below in this
Section 5:

               (a)      Disability. In the event that Officer would qualify for
permanent disability benefits under the Employer's Long Term Disability Plan
(the "LTD Plan"), or if Officer does not participate in the LTD Plan, would have
qualified for permanent disability had the Officer been a participant in the LTD
Plan, (a "Disability"), Officer's full-time employment hereunder may be
terminated, by written Notice of Termination from Employer to Officer; and
thereafter, Employer shall continue, from the Termination Date until Officer's
death or the fifth anniversary of such notice, whichever first occurs (the
"Disability Payment Period"), (i) to pay compensation to Officer, in the same
manner as in effect immediately prior to the Termination Date, in an amount
equal to (1) fifty percent (50%) of the then existing base salary payable
immediately prior to the termination, minus (2) the amount of any cash payments
to him under the terms of Employer's disability insurance or other disability
benefit plans or Employer's tax-qualified Defined Benefit Pension Plan, and any
compensation he may receive pursuant to any other employment, and (ii) to
provide during the Disability Payment Period the benefits specified in Section
4(e) hereof. In addition, in the event Officer's employment is terminated
pursuant to this Section 5(a), all non-vested stock options and other equity
incentive compensation held by Officer on the Termination Date shall become
immediately and fully vested and/or exercisable, as applicable.

              The determination of Disability shall be made only after 30 days
notice to Officer and only if Officer has not returned to performance of his
duties during such 30-day period. In order to determine Disability, both
Employer and Officer shall have the right to provide medical evidence to support
their respective positions, with the ultimate decision regarding Disability to
be made by a majority of Employer’s disinterested directors.

               (b)      Death. In the event that Officer shall die during the
term of this Agreement, Employer shall pay Officer's base salary for a period of
twelve (12) months following the date of Officer's death and in the manner
otherwise payable hereunder, to such person or persons as Officer shall have
directed in writing or, in the absence of a designation, to his estate (the
"Beneficiary"). Employer shall also provide during the twelve-month period
following the date of the Officer's death the benefits specified in Section 4(e)
hereof. In addition, in the event Officer's employment is terminated pursuant to
this Section 5(b), all non-vested stock options and other equity incentive
compensation held by Officer on the Termination Date shall become immediately
and fully vested and/or exercisable, as applicable. If Officer's death occurs
while he is receiving payments for Disability under Section 5(a)(i) above, such
payments shall cease and the Beneficiary shall be entitled to the payments and
benefits under this Subsection (b), which shall continue for a period of twelve
months thereafter at the full rate of compensation in effect immediately prior
to the Disability. This Agreement in all other respects will terminate upon the
death of Officer; provided, however, that the termination of the Agreement shall
not affect Officer's entitlement to all other benefits in which he has become
vested or which are otherwise payable in respect of periods ending prior to its
termination.

               (c)      Cause. Employer may terminate Officer's employment under
this Agreement for "Cause." A termination for Cause is a termination by reason
of (i) a material breach of this Agreement by Officer (other than as a result of
incapacity due to physical or mental illness) which is committed in bad faith or
without reasonable belief that such breach is in the best interests of Employer
and which is not remedied within a reasonable period of time after receipt of
written notice from Employer specifying such breach, or (ii) Officer's
conviction by a court of competent jurisdiction of a felony, or (iii) entry of
an order duly issued by any federal or state regulatory agency having
jurisdiction in the matter removing Officer from office of Employer or its
subsidiaries or permanently prohibiting him from participating in the conduct of
the affairs of Employer or any of its subsidiaries. If Officer shall be
convicted of a felony or shall be removed from office and/or temporarily
prohibited from participating in the conduct of Employer's or any of its
subsidiaries' affairs by any federal or state regulatory authority having
jurisdiction in the matter, Employer's obligations under Sections 4(a), 4(b) and
4(c) hereof shall be automatically suspended; provided, however, that if the
charges resulting in such removal or prohibition are finally dismissed or if a
final judgment on the merits of such charges is issued in favor of Officer, or
if the conviction is overturned on appeal, then Officer shall be reinstated in
full with back pay for the removal period plus accrued interest at the rate then
payable on judgments. During the period that Employer's obligations under
Sections 4(a), 4(b) and 4(c) hereof are suspended, Officer shall continue to be
entitled to receive Additional Benefits under Section 4(d) until the conviction
of the felony or removal from office has become final and non-appealable. When
the conviction of the felony or removal from office has become final and
non-appealable, all of Employer's obligations hereunder shall terminate;
provided, however, that the termination of Officer's employment pursuant to this
Section 5(c) shall not affect Officer's entitlement to all benefits in which he
has become vested or which are otherwise payable in respect of periods ending
prior to his termination of employment.

               (d)      Termination by Employer Other than For Cause. (i) Except
as provided in Section 5(d)(ii), if during the term of this Agreement Officer's
employment shall be terminated by Employer other than for Cause, then (A) until
December 31, 2005 or the second anniversary of the Termination Date, whichever
is later (the "Severance Period"), Employer shall (1) continue to pay Officer
his annual base salary, at the Annual Rate in effect on the Termination Date,
and (2) provide the benefits specified in Section 4(e) hereof; (B) Employer
shall pay Officer, within ten (10) days after the end of each Fiscal Year ending
during the Severance Period, an amount equal to the total amount of incentive
compensation paid or payable to Officer pursuant to Section 4(b) in respect of
the Fiscal Year immediately preceding the Fiscal Year in which Officer's
Termination Date occurs (the "Bonus Rate"); provided, however, that in the event
the Severance Period ends on a date prior to the end of a Fiscal Year, Employer
shall also pay Officer an amount equal to the product of (1) the Bonus Rate and
(2) the fraction obtained by dividing (x) the number of days elapsed since the
end of the immediately preceding Fiscal Year through the end of the Severance
Period by (y) 365; and (C) all non-vested stock options and other equity
incentive compensation held by Officer on the Termination Date shall become
immediately and fully vested and/or exercisable, as applicable.

                    (ii)      If after a “Change in Control” (as defined in
Appendix A to this Agreement) and during the term of this Agreement Officer's
employment shall be terminated by Employer other than for Cause or by Officer
for Good Reason, then (A) Employer shall pay Officer in a single payment as soon
as practicable after the Termination Date, as severance pay and in lieu of any
further salary and incentive compensation for periods subsequent to the
Termination Date, an amount in cash equal to three times the sum of (1)
Officer's annual base salary at the Termination Date and (2) the greater of (x)
the average of the aggregate bonus and/or incentive award, if any, paid or
payable to the Officer for each of the two (2) Fiscal Years preceding the Fiscal
Year in which the Officer's termination of employment occurs (or such fewer
number of Fiscal Years for which the Officer was eligible to receive a bonus
and/or incentive award) and (y) the bonus and/or incentive award paid for the
Fiscal Year immediately preceding the date of the Change in Control, (B)
Employer shall continue to provide for three years from the Termination Date the
benefits specified in Section 4(e) hereof, provided that the coverage and
benefits provided during this period shall be no less favorable to Officer and
his dependents than the most favorable of such coverages and benefits provided
Officer and his dependents during the 90-day period immediately preceding the
Change in Control or as of any date following the Change in Control but
preceding the date of Officer's termination and (C) all stock options and other
grants of equity incentive compensation held by Officer on the Termination Date
shall become immediately and fully vested and/or exercisable, as applicable. For
purposes of this Agreement, "Good Reason" shall be deemed to occur if Employer
(w) requires Officer to report to anyone other than Angelo Mozilo or the Board,
(x) breaches this Agreement in any material respect, (y) requires that Officer
be based anywhere more than fifty (50) miles from the office where Officer is
located as of the date hereof, or (z) takes any other action which results in
the diminution in Officer's status, title, position and responsibilities other
than an insubstantial action not taken in bad faith and which is remedied by
Employer promptly after receipt of notice by Officer. Notwithstanding the
foregoing, the Officer shall not have Good Reason to terminate employment with
the Employer (or otherwise have the right to claim that he or she has been
constructively terminated from employment) due solely to the fact that the
Employer shall cease to be a public company and shall become a subsidiary of
another publicly-traded corporation.

               (e)      Resignation. Except as provided in Section 5(d)(ii)
hereof, if during the term of this Agreement, Officer shall resign voluntarily,
all of his rights to payment or benefits hereunder shall immediately terminate;
provided, however, that the termination of Officer's employment pursuant to this
Section 5(e) shall not affect Officer's entitlement to all benefits in which he
has become vested or which are otherwise payable in respect of periods ending
prior to his termination of employment.

               (f)      Notice of Termination. Any purported termination by
Employer or by Officer shall be communicated by a written Notice of termination
(the "Notice of Termination") to the other party hereto which indicates the
specific termination provision in this Agreement, if any, relied upon and which
sets forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of Officer's employment under the provision so
indicated. For purposes of this Agreement, no such purported termination shall
be effective without such Notice of Termination. The "Termination Date" shall
mean the date specified in the Notice of Termination, which shall be no less
than 30 or more than 60 days from the date of the Notice of Termination.
Notwithstanding any other provision of this Agreement, in the event of any
termination of Officer's employment hereunder for any reason, Employer shall pay
Officer his full base salary through the Termination Date, plus any Additional
Benefits which have been earned or become payable, but which have not yet been
paid as of such Termination Date.

               (g)      Disputes. In the event of a dispute concerning the
validity of a purported termination which is maintained in good faith, the
Termination Date shall mean the date the dispute is finally resolved and
Employer will continue to provide Officer with the compensation and benefits
provided for under this Agreement, until the dispute is finally resolved without
any obligation by Officer to repay any of such amounts to Employer,
notwithstanding the final outcome of the dispute. Payments required to be made
by this Section 5(g) are in addition to all other amounts due under Section 5 of
this Agreement and shall not be offset against or reduce any other amounts due
under Section 5 of this Agreement. Officer shall be required to render services
to Employer during the period following his Termination Date but before the
dispute concerning the termination is finally determined unless Employer fails
to provide Officer with a reasonable opportunity to perform his duties under
this Agreement during such period.

               (h)      Excise Tax Gross-Up.

                    (A)      Except as provided in subsection (B), in the event
it shall be determined that any payment or distribution of any type, including
accelerated vesting, to or for the benefit of the Officer, by the Employer, any
"affiliate" (as defined in Rule 405 of the Securities Act of 1933, as amended)
of the Employer, any "person", (as the term "person" is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) who
acquires ownership or effective control of the Employer or ownership of a
substantial portion of the Employer's assets (within the meaning of Section 280G
of the Code) or any "affiliate" of such "person", whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Payments"), is or will be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the "Excise Tax"), then the Officer shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Officer of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income tax,
employment tax or Excise Tax imposed upon the Gross-Up Payment, the Officer
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

                    (B)      Notwithstanding subsection (A) or any other
provision of this Agreement to the contrary, in the event that the Payments
(excluding the payment provided for in subsection (A)) exceed by less than 10%
or $100,000, the maximum amount of Payments which if made or provided to the
Officer would not be subject to an Excise Tax, the Officer will not be entitled
to a Gross-Up Payment and the Payments shall be reduced (but not below zero) to
the extent necessary so that no Payment to be made or benefit to be provided to
the Officer shall be subject to the Excise Tax; it being the intent of the
parties that the Payments shall be reduced only if the economic detriment to the
Officer (on a pre-tax basis) is less than the greater of $100,000 or 10% of the
Payments. Unless the Officer shall have given prior written notice specifying a
different order to the Employer to effectuate the foregoing, the Employer shall
reduce or eliminate the Payments, by first reducing or eliminating the portion
of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the "Determination"
(as defined below). Any notice given by the Officer pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Officer's rights and entitlements to any
benefits or compensation.

                    (C)      The determination of whether the Payments shall be
reduced pursuant to this Agreement and the amount of such reduction, all
mathematical determinations, and all determinations as to whether any of the
Payments are "parachute payments" (within the meaning of Section 280G of the
Code), that are required to be made under this Section, including determinations
as to whether a Gross-Up Payment is required, the amount of such Gross-Up
Payment and amounts relevant to the last sentence of this subsection (C), shall
be made by an independent accounting firm selected by the Officer from among the
four (4) largest accounting firms in the United States or any nationally
recognized financial planning and benefits consulting company (the "Accounting
Firm"), which shall provide its determination (the "Determination"), together
with detailed supporting calculations regarding the amount of any Gross-Up
Payment and any other relevant matter, both to the Employer and the Officer by
no later than ten (10) days following the Termination Date, if applicable, or
such earlier time as is requested by the Employer or the Officer (if the Officer
reasonably believes that any of the Payments may be subject to the Excise Tax).
If the Accounting Firm determines that no Excise Tax is payable by the Officer,
it shall furnish the Officer and the Employer with an opinion reasonably
acceptable to the Officer and the Employer that no Excise Tax is payable
(including the reasons therefor) and that the Officer has substantial authority
not to report any Excise Tax on his federal income tax return. If a Gross-Up
Payment is determined to be payable, it shall be paid (including through
withholding of taxes) to the Officer no later than the due date for payment of
the Excise Tax. Any determination by the Accounting Firm shall be binding upon
the Employer and the Officer, absent manifest error. As a result of uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments not made by the Employer should have been made ("Underpayment"), or
that Gross-Up Payments will have been made by the Employer which should not have
been made ("Overpayment"). In either such event, the Accounting Firm shall
determine the amount of the Underpayment or Overpayment that has occurred. In
the case of an Underpayment, the amount of such Underpayment (together with any
interest and penalties payable by the Officer as a result of such Underpayment)
shall be promptly paid by the Employer to or for the benefit of the Officer. In
the case of an Overpayment, the Officer shall, at the direction and expense of
the Employer, take such steps as are reasonably necessary (including the filing
of returns and claims for refund), follow reasonable instructions from, and
procedures established by, the Employer, and otherwise reasonably cooperate with
the Employer to correct such Overpayment, provided, however, that (i) the
Officer shall not in any event be obligated to return to the Employer an amount
greater than the net after-tax portion of the Overpayment that he has retained
or has recovered as a refund from the applicable taxing authorities and (ii) if
a Gross-Up Payment is determined to be payable, this provision shall be
interpreted in a manner consistent with an intent to make the Officer whole, on
an after-tax basis, from the application of the Excise Tax, it being understood
that the correction of an Overpayment may result in the Officer repaying to the
Employer an amount which is less than the Overpayment. The cost of all such
determinations made pursuant to this Section shall be paid by the Employer.

         6.      Reimbursement of Business Expenses. During the term of this
Agreement, Employer shall reimburse Officer promptly for all expenditures
(including travel, entertainment, parking, business meetings, and the monthly
costs (including dues) of maintaining memberships at appropriate clubs) to the
extent that such expenditures meet the requirements of the Code for
deductibility by Employer for federal income tax purposes or are otherwise in
compliance with the rules and policies of Employer and are substantiated by
Officer as required by the Internal Revenue Service and rules and policies of
Employer.

         7.      Indemnity. To the extent permitted by applicable law, the
Certificate of Incorporation and the By-Laws of Employer (as from time to time
in effect) and any indemnity agreements entered into from time to time between
Employer and Officer, Employer shall indemnify Officer and hold him harmless for
any acts or decisions made by him in good faith while performing services for
Employer, and shall use reasonable efforts to obtain coverage for him under
liability insurance policies now in force or hereafter obtained during the term
of this Agreement covering the other officers or directors of Employer.

   

      8.      Miscellaneous.

               (a)      Succession. This Agreement shall inure to the benefit of
and shall be binding upon Employer, its successors and assigns, but without the
prior written consent of Officer, this Agreement may not be assigned other than
in connection with a merger or sale of substantially all the assets of the
Employer or similar transaction. Employer shall not agree to any such
transaction unless the successor to or assignee of Employer's business and/or
assets in such transaction expressly assumes all obligations of the Employer
hereunder. The obligations and duties of Officer hereby shall be personal and
not assignable.

                (b)      Notices. Any notices provided for in this Agreement
shall be sent to Employer at 4500 Park Granada, Calabasas, California 91302,
Attention: Chief Legal Officer/Secretary, with a copy to the Chairman of the
Compensation Committee at the same address, or to such other address as Employer
may from time to time in writing designate, and to Officer at his home address
as reflected in Employer's records or at such other address as he may from time
to time in writing designate. All notices shall be deemed to have been given two
(2) business days after they have been deposited as certified mail, return
receipt requested, postage paid and properly addressed to the designated address
of the party to receive the notices.

               (c)      Effective Date. This Agreement is effective as of March
1, 2003.

               (d)      Entire Agreement. This instrument contains the entire
agreement of the parties relating to the subject matter hereof, and it replaces
and supersedes any prior agreements between the parties relating to said subject
matter. No modifications or amendments of this Agreement shall be valid unless
made in writing and signed by the parties hereto.

               (e)      Waiver. The waiver of the breach of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition.

               (f)      California Law. This Agreement shall be construed and
interpreted in accordance with the laws of California.

               (g)      Attorneys' Fees in Action on Contract. If any litigation
or arbitration shall occur between the Officer and Employer, which litigation or
arbitration arises out of or as a result of this Agreement or the acts of the
parties hereto pursuant to this Agreement, or which seeks an interpretation of
this Agreement, the prevailing party in such litigation or arbitration, in
addition to any other judgment or award, shall be entitled to receive such sums
as the court hearing the matter shall find to be reasonable as and for the
attorneys' fees of the prevailing party.

               (h)      Confidentiality. Officer agrees that he will not use,
divulge or otherwise disclose, directly or indirectly, any trade secret or other
confidential information concerning the business or policies of Employer or any
of its subsidiaries which he may have learned as a result of his employment
during the term of this Agreement or prior thereto as an employee, officer or
director of or consultant to Employer or any of its subsidiaries, except to the
extent such use or disclosure is (i) necessary or appropriate to the performance
of this Agreement and in furtherance of Employer's best interests, (ii) required
by applicable law, (iii) lawfully obtainable from other sources, or (iv)
authorized by Employer. The provisions of this subsection shall survive the
expiration, suspension or termination, for any reason, of this Agreement.

               (i)      Remedies of Employer. Officer acknowledges that the
services he is obligated to render under the provisions of this Agreement are of
a special, unique, unusual, extraordinary and intellectual character, which
gives this Agreement peculiar value to Employer. The loss of these services
cannot be reasonably or adequately compensated in damages in an action at law
and it would be difficult (if not impossible) to replace these services. By
reason thereof, Officer agrees and consents that if he violates any of the
material provisions of this Agreement, Employer, in addition to any other rights
and remedies available under this Agreement, under the Arbitration Agreement (as
hereinafter defined) or under applicable law, shall be entitled during the
remainder of the term to seek injunctive relief, from a tribunal of competent
jurisdiction, restraining Officer from committing or continuing any violation of
this Agreement, or from the performance of services to any other business
entity, or both.

               (j)      Severability. If any provision of this Agreement is held
invalid or unenforceable, the remainder of this Agreement shall nevertheless
remain in full force and effect, and if any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

               (k)      No Obligation to Mitigate. Officer shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and, except as provided in Sections 4(e) and
5(a)(i)(2) hereof, no payment hereunder shall be offset or reduced by the amount
of any compensation or benefits provided to Officer in any subsequent
employment.

               (l)      Arbitration. The parties acknowledge that they have
entered into a Mutual Agreement to Arbitrate Claims dated concurrently herewith
(the "Arbitration Agreement"). The parties hereby incorporate herein by
reference the terms of the Arbitration Agreement. Any dispute arising regarding
this Agreement and/or any other matter covered by the Arbitration Agreement
shall be subject to binding arbitration pursuant to the terms of the Arbitration
Agreement, except as expressly provided herein.

               (m)      Other Duties of Officer During and After Employment. The
Officer acknowledges that the Employer has a vital interest in retaining its
employees and clients. The Officer, therefore, shall not, during employment with
the Employer and

(i) for twelve months following termination of employment for any reason,
directly or indirectly, influence or advise any otherperson to employ or solicit
for employment anyone who is, as of the date of the Officer’s separation from
the Employer, in the service of the Employer, its subsidiaries or affiliates;


(ii) for twelve months following termination of employment for any reason,
directly or indirectly, influence or advise any person who is or shall be in the
service of the Employer, to leave the service of the Employer, its subsidiaries
or affiliates.


         IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.




ATTEST: COUNTRYWIDE FINANCIAL CORPORATION


/s/Sandor E. Samuels                                            
Secretary By:  /s/ Anne D. McCallion                                       
                
Title:  Managing Director and Chief Administrative Officer


OFFICER:



/s/ Stanford L. Kurland                                                       
     
Stanford L. Kurland, in his individual capacity


--------------------------------------------------------------------------------


APPENDIX A
TO STANFORD L. KURLAND EMPLOYMENT AGREEMENT

        A “Change in Control” shall mean the occurrence during the term of the
Agreement, of any one of the following events:

(a) An acquisition (other than directly from Employer) of any common stock or
other "Voting Securities" (as hereinafter defined) of Employer by any "Person"
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), immediately
after which such Person has "Beneficial Ownership" (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of twenty five percent (25%) or more
of the then outstanding shares of Employer's common stock or the combined voting
power of Employer's then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a "Non-Control Acquisition" (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. For purposes of
this Agreement, (1) "Voting Securities" shall mean Employer's outstanding voting
securities entitled to vote generally in the election of directors and (2) a
"Non-Control Acquisition" shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) Employer or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
Employer (for purposes of this definition, a "Subsidiary"), (ii) Employer or any
of its Subsidiaries, or (iii) any Person in connection with a "Non-Control
Transaction" (as hereinafter defined);


(b) The individuals who, as of the date of the Agreement are members of the
Board (the "Incumbent Board"), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by Employer's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened "Election Contest"
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or


(c) The consummation of:


(i) A merger, consolidation or reorganization involving Employer, unless such
merger, consolidation or reorganization is a "Non-Control Transaction." A
"Non-Control Transaction" shall mean a merger, consolidation or reorganization
of Employer where:


(A) the stockholders of Employer, immediately before such merger, consolidation
or reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization, at least seventy percent (70%) of the combined
voting power of the outstanding voting securities of the corporation resulting
from such merger, consolidation or reorganization (the "Surviving Corporation")
in substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization;


(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or in the event that, immediately
following the consummation of such transaction, a corporation beneficially owns,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation, the board of directors of such corporation; and


(C) no Person other than (i) Employer, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) maintained by Employer, the
Surviving Corporation, or any Subsidiary, or (iv) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of twenty five percent (25%) or more of the then outstanding Voting Securities
or common stock of Employer, has Beneficial Ownership of twenty five percent
(25%) or more of the combined voting power of the Surviving Corporation's then
outstanding Voting Securities or its common stock;


(ii) A complete liquidation or dissolution of Employer; or


(iii) The sale or other disposition of all or substantially all of the assets of
Employer to any Person (other than a transfer to a Subsidiary).


         Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding common stock
or Voting Securities as a result of the acquisition of common stock or Voting
Securities by Employer which, by reducing the number of shares of common stock
or Voting Securities then outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Persons; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of common stock or Voting Securities by Employer, and
after such share acquisition by Employer, the Subject Person becomes the
Beneficial Owner of any additional common stock or Voting Securities which
increases the percentage of the then outstanding common stock or Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

--------------------------------------------------------------------------------


APPENDIX B


INCENTIVE MATRIX